UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-6402


DAVID ATKINS,

                    Plaintiff - Appellant,

             v.

LIEUTENANT GLASER T, Team Commander; R. CLEEK, Officer; NURSE
SAMBOY, Head Nurse, RN; JOSEPH P. BARON, Sheriff; SERGEANT
WILLIAMS; A. TURNER, Officer,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-00354-LMB-TCB)


Submitted: August 19, 2019                                    Decided: August 22, 2019


Before WILKINSON and AGEE, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Atkins, Jr., Appellant Pro Se. Michael David Arena, Alexander Francuzenko,
COOK CRAIG & FRANCUZENKO, PLLC, Fairfax, Virginia; Katherine Curie Skilling,
WIMBISH GENTILE MCCRAY & ROEBER, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Atkins, Jr., seeks to appeal the district court’s order denying relief on some,

but not all, claims in his 42 U.S.C. § 1983 (2012) action. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Atkins seeks to appeal is

neither a final order nor an appealable interlocutory or collateral order. Accordingly, we

grant the motion to dismiss filed by Lieutenant Glaser T, R. Cleek, Joseph P. Baron, and

Sergeant Williams and dismiss the entire appeal for lack of jurisdiction. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              DISMISSED




                                             2